Citation Nr: 1221863	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service-connection for a skin condition of the feet.  

2.  Entitlement to service connection for insomnia due to an undiagnosed illness.  

3.  Entitlement to service connection for fatigue due to an undiagnosed illness.  

4.  Entitlement to service connection for an attention deficit disorder due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from April 2006 to July 2007.  He served in Iraq from June 2006 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2008, the RO granted service-connection for posttraumatic stress disorder (PTSD).  It specifically noted that the evaluation considered manifestations including mild depression, slightly restricted affect, sleep disturbances which were mild, flashbacks, and intrusive thoughts.  Among other determinations, the November 2005 decision denied service-connection for a memory loss.  The Veteran did not appeal any aspect of the November 2008 decision.  In March 2009, he amended his claim to include undiagnosed Gulf War syndrome with the following symptoms: fatigue, sleep disorder, memory loss, attention deficit, and skin condition of the toes/feet.  In May 2009, the RO denied the claims.  However, in January 2010, it granted service-connection for residuals of traumatic brain injury to include cognitive disorder and memory loss.  

In May 2011 the Veteran and his wife testified before a Decision Review Officer (DRO) at the RO.  In November 2011, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  At both hearings, the issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcripts of the hearings are in the claims folder.  


FINDINGS OF FACT

1.  The Veteran has tinea pedis as the result of infection during his active service.  

2.  Service connection for insomnia as due to PTSD has already been granted.  

3.  The Veteran does not have insomnia as a separate disability or as due to an undiagnosed illness.  

4.  Service-connection for fatigue due to PTSD has already been granted.  

5.  The Veteran does not have fatigue as a separate disability or as due to an undiagnosed illness.  

6.  Service connection for an attention deficit disorder due to a traumatic brain injury has already been granted.   

7.  The Veteran does not have an attention deficit disorder as a separate disability or as due to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for service-connection for a skin condition of the feet, tinea pedis, have been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for service connection for insomnia as a separate disability or as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).  

3.  The criteria for service connection for fatigue as a separate disability or as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).  

4.  The criteria for service connection for an attention deficit disorder as a separate disability or as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in March 2009 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in May 2009.  The March 2009 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded hearing before a DRO at the RO and before the undersigned Veterans Law Judge for the Board.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board "must review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  The United States Court of Appeals for Veterans Claims (Court) has extended this principle "to include issues raised in all documents or oral testimony submitted prior to the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  In this case, the Veteran claimed service connection for "Gulf War Syndrome" with manifestions of sleep disturbance, fatigue, attention deficits, and a skin condition.  The Board and the RO broadly constured these claims as claims for service connection for separate disabilities and for disabilities due to undiagnosed illness.  

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claims.   

Skin Condition of the Feet

The report of the April 2009 Gulf War examination shows the Veteran reported that he noticed a skin condition of his feet with cracking of the skin between the toes while serving in Iraq.   He said that the condition came and went but never really went away.  He treated it with over-the-counter medication, which didn't really help.  The examiner found some splitting and cracking of the skin, with whitish discoloration, between the first and second toes of the right foot.   The left foot had some redness with pain between the first and second toes.  The examiner explained that this was quite typical of tinea pedis.  The diagnosis was tinea pedis.   

In May 2011, the Veteran and his wife testified at a hearing before a DRO at the RO.  They provided sworn testimony to the effect that the Veteran's feet had been symptomatic since his return from Iraq.  

The June 2011 VA examination establishes that the Veteran has a skin disability.  The examiner documented weeping, peeling, and cracking of the skin in the fourth web space of the toes of the right foot and mild peeling of the skin in the third and fourth web spaces on the left foot.  The diagnosis was tinea pedis.  The examiner expressed the opinion that it was at least as likely as not that the condition was caused by the Veteran's active service.  The examiner particularly noted the Veteran's report of having symptoms since serving in Iraq.  

In November 2011, the Veteran appeared before the undersigned Veterans Law Judge and gave sworn testimony to the effect that the skin on his feet has had lesions since he served in Iraq.   He also told of showering and washing with non-potable water.  In addition to being exposed to polluted water, he was exposed to smoke from the burning of medical and other waste.  

Conclusion

As a lay witness, the Veteran is competent to report what he actually sees and experiences.  38 C.F.R. § 3.159(a) (2011).  Consequently, he is competent to report continuing symptoms involving the observable skin on his feet.  See Gregory v. Brown, 8 Vet. App. 563 (1996).  In this case, the Veteran and his spouse have reported symptoms involving the skin on his feet since serving in Iraq.  The Board finds their sworn testimony to be both competent and credible.  Moreover, on the most recent VA examination, the examiner agreed that it was as likely as not that the skin disorder began while the Veteran was on active service.  Thus, the weight of the evidence here favors service-connection for the tinea pedis found on the VA examinations.  

Gulf War Syndrome

The Veteran requested service-connection for "Gulf War Syndrome."  By law, service-connection can only be granted for specific disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110.  Since "Gulf War Syndrome" is not a specific disability, service-connection cannot be granted for it as such.  However, service-connection can be granted for specific disabilities resulting from service in Southwest Asia.  Consequently, the specific disabilities claimed by the Veteran have been considered.  

It must be emphasized that the same disability manifestations cannot be compensated twice under different diagnoses.  38 C.F.R. § 4.14 (2011).  

Because the Veteran served in the Southwest Asia Theater of operations, service connection may also be established under 38 C.F.R. § 3.317 (2011).  Under that section, service connection may be warranted for a veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317.  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutiierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Insomnia and Fatigue due to an Undiagnosed Illness

On his post deployment health reassessment, in September 2008, the Veteran reported that he had problems sleeping or still feeling tired after sleeping.  

The Veteran had a VA examination for PTSD in October 2008.  The claims folder and medical records were reviewed and a detailed history was obtained from the Veteran.  His affect was restricted and his mood was anxious.  Mental status examination did not reveal any other abnormalities.  It was reported that the Veteran did not have a sleep problem.  The Veteran reported that he was hit twice by improvised explosive devices (IED's).  He also processed friendly casualties from another engagement.  He reported PTSD symptoms, including difficulty falling or staying asleep.  He related bad dreams and nightmares.  He further stated that he did not sleep much, about 3 to 4 good hours.  He watched television from 11 until 2 and then got up at 6:30.  The diagnosis was PTSD with depressive features.  

In November 2008, the RO granted service connection for PTSD with depressive features (claimed as mental health condition, not otherwise specified, anxiety, separation anxiety, and sleep problems).  The disability was considered mild but the RO assigned a higher rating explaining, "we have assigned the 30 percent evaluation as you currently only sleep three to four hours a night,..." 

The Veteran had a VA psychology consult in April 2009.  The examiner noted some evidence that the Veteran was highly fatigued due to his chronic sleep disturbance.  Diagnoses included PTSD, Cognitive Disorder NOS (Not Otherwise Specified), and insomnia.  The examiner provided an opinion in May 2009.  He noted that fatigue and insomnia were quite common in veterans who spent time in Southwest Asia and may have been exposed to toxic fumes.  There was no test to tell the cause of the symptoms.  Many of the veterans did not have fatigue or insomnia issues prior to their Gulf service.  It was possible that insomnia and fatigue could be related to Gulf War environmental hazards.  However, that could not be stated with any specificity.  Therefore any comments about it would be resorting to speculation.  

At a June 2011 VA examination, the Veteran's claims folder was reviewed.  The Veteran stated that there had been little change in his mild fatigue symptoms since his previous examination.  The examiner expressed agreement with the opinions on the previous examination.  

Conclusion

The Veteran and his wife have provided competent and credible testimony at the RO hearing in May 2011 and the Board hearing in November 2011.  There is no dispute that the Veteran has sleep problems and fatigue.  However, as lay witnesses, the Veteran and his spouse do not have the medical training and expertise to link these symptoms to the Veteran's exposure to polluted water and smoke from burning trash, and human and medical waste.  Moreover, no medical professional has linked the sleep loss and fatigue to these exposures.  To the contrary, the medical opinion of October 2008 linked the sleep disturbance to the service-connected PTSD and the May 2009 opinion linked the fatigue to the sleep disturbance.  These competent medical opinions provide the preponderance of evidence on these claims and show that the Veteran's sleep disturbance and fatigue are not separate disabilities subject to separate service connection but are part of the service-connected PTSD.  Thus, they are due to the PTSD and are not due to an undiagnosed illness.  It is important to note that the sleep disturbance was a critical symptom when the RO evaluated the PTSD and it cannot be compensated twice.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

An Attention Deficit Disorder due to an Undiagnosed Illness

The Veteran was afforded a psychology consult in April 2009.  Extensive testing was performed.  The examiner summarized that the Veteran did appear to have some difficulties with attention and some problems in certain areas of delayed memory.  Diagnoses were PTSD, Cognitive Disorder, NOS, and Insomnia.  

In January 2010, a DRO at the RO granted service connection for residuals of traumatic brain injury to include cognitive disorder and memory loss.  In discussing the evaluation, the DRO explained that, "The evaluation assigned is 10 percent based upon the highest severity level of "1," which was assigned for the following facet: memory, attention, concentration, executive functions."  The RO notified the Veteran that this was considered a grant of his memory loss claim, but reading the decision shows that the evaluation also considered the attention deficits.  Evaluations can only be based on service-connected disabilities.  38 C.F.R. § 4.14 (2011).  Thus, by evaluating the Veteran's cognitive impairment based on attention deficits as well as memory loss, the RO in effect granted service connection for the attention deficits as part of the traumatic brain injury disability.  


Conclusion

Here, again, there is no dispute that the Veteran has an attention deficit disorder.  However, as lay witnesses, the Veteran and his spouse do not have the medical training and expertise to link this problem to his exposure to polluted water and smoke from burning trash, and human and medical waste, while serving in Southwest Asia.  They do not have the medical expertise to diagnose the attention deficit problems as a separate disorder or to diagnose it as a manifestation of an undiagnosed illness.  Moreover, no medical professional has linked the attention deficits to the reported exposures, or to a separate disability, or to an undiagnosed illness.  To the contrary, the medical opinion of April 2009 linked the attention problems and memory loss to the service-connected traumatic brain injury.  This is a competent medical opinion and it provides the preponderance of evidence on this claim.  It shows that the Veteran's attention deficits are not separate disabilities subject to separate service connection and are not due to an undiagnosed illness.  Rather, the opinion based on examination and testing of the Veteran establishes that his attention deficits are part of the service-connected traumatic brain injury.  Consequently, service connection for an attention deficit disorder as a separate disability, including as due to an undiagnosed illness, must be denied.  Once again, the preponderance of the evidence is against the claim.  So, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

Service-connection for tinea pedis is granted.  

Service connection for insomnia due to an undiagnosed illness is denied.  

Service connection for fatigue due to an undiagnosed illness is denied.  

Service connection for an attention deficit disorder due to an undiagnosed illness is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


